Order filed November 4, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00494-CV
                                   ____________

               DANIEL OSAZUWA AKHIONBARE, Appellant

                                         V.

 HOCHHEIM PRAIRIE INSURANCE AS SUBROGEE OF BUDDY BELL,
                        Appellee


              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                       Trial Court Cause No. 1159610

                                    ORDER
      Appellant’s brief was due October 13, 2021. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before November
18, 2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.